                        Case 8:19-bk-10423-RCT                  Doc 2       Filed 10/31/19           Page 1 of 6
                                          UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                   TAMPA DIVISION
IN RE:   Dawn Kajkowski                                                               CASE NO.:


                      Debtor(s).

                                                          CHAPTER 13 PLAN

A.    NOTICES.
Debtor* must check one box on each line to state whether or not the Plan includes each of the following items. If an item is
checked as "Not Included," if both boxes are checked, or if neither box is checked, the provision will be ineffective if set out
later in the Plan.

 A limit on the amount of a secured claim based on a valuation which may result in a partial                 Included       Not Included
 payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate
 motion will be filed.

 Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under                    Included       Not Included
 11 U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).

 Nonstandard provisions, set out in Section E.                                                               Included       Not Included



*All references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR UNDER SECTION C.5(i) OF
THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS
TO THE SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT
SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY
TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND OTHER LOANS FOR WHICH
THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B.    MONTHLY PLAN PAYMENTS. Plan payments ("Plan Payments") include the Trustee's fee of 10% and shall begin 30 days
      from petition filing/conversion date. Debtor shall make Plan Payments to the Trustee for the period of         60      months.
      If the Trustee does not retain the full 10%, any portion not retained will be disbursed to allowed claims receiving payments
      under the Plan and may cause an increased distribution to the unsecured class of creditors.

            $818.00        from month             1           through           60

C.    PROPOSED DISTRIBUTIONS.

            1. ADMINISTRATIVE ATTORNEY'S FEES.

            Base Fee        $4,500.00         Total Paid Prepetition          $500.00         Balance Due          $4,000.00
            MMM Fee            $0.00          Total Paid Prepetition          $0.00           Balance Due           $0.00
            Estimated Monitoring Fee at          $50.00           per Month.

            Attorney's Fees Payable Through Plan at             Pro-Rata        Monthly (subject to adjustment).

     NONE   2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. § 101(14A)).

 Last Four Digits         Creditor                                                                                  Total Claim Amount
 of Acct. No.




Effective September 1, 2019
                      Case 8:19-bk-10423-RCT                 Doc 2       Filed 10/31/19         Page 2 of 6
Case No:
Debtor(s):   Dawn Kajkowski



   NONE      3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 Last Four Digits         Creditor                                                                             Total Claim Amount
 of Acct. No.


              4. TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a fee, the percentage
of which is fixed periodically by the United States Trustee.

            5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan, other than
amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall disburse adequate
protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has filed a proof of claim for the secured
creditor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If Debtor's Plan Payments are timely paid, payments
to secured creditors under the Plan shall be deemed contractually paid on time.

   NONE      (a) Claims Secured by Debtor's Principal Residence that Debtor Intends to Retain - Mortgage, HOA and
             Condominium Association Payments, and Arrears, if any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5).
             Debtor will cure prepetition arrearages and maintain regular monthly postpetition payments on the following claims
             secured by Debtor's principal residence. Postpetition mortgage payments must be included in the Plan Payments.
             Mortgage payments are due on the first payment due date after the case is filed and continue monthly thereafter.
             The amount of postpetition mortgage payments may be adjusted as provided for under the loan documents. The
             Plan may provide for the cure of arrearages to homeowner's and condominium associations and may, but need not,
             include the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will
             not receive a discharge of personal liability on these claims.

 Last Four       Creditor / Collateral Address                           Regular              Gap Payment         Arrears
 Digits of                                                               Monthly
 Acct. No.                                                               Payment


   NONE      (b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage, HOA and Condominium
             Association Payments, and Arrears, if any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure
             prepetition arrearages and maintain regular monthly postpetition payments on the following claims secured by real
             property. Postpetition mortgage payments must be included in the Plan. Payments are due on the first payment due
             date after the case is filed and continue monthly thereafter. The amount of postpetition mortgage payments may be
             adjusted as provided for under the loan documents. The Plan may provide for the cure of arrearages to
             homeowner's and condominium associations and may, but need not, include the payment of postpetition
             assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
             liability on these claims.

 Last Four       Creditor / Collateral Address                           Regular              Gap Payment         Arrears
 Digits of                                                               Monthly
 Acct. No.                                                               Payment

   NONE      (c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. Pending the resolution of
             a mortgage modification request, the Plan Payments shall include the following adequate protection payments to the
             Trustee: (1) for HOMESTEAD property, the lesser of 31% of gross monthly income of Debtor and non-filing spouse,
             if any (after deductiing homeowner's association fees), or the normal monthly contractual mortgage payment; or
             (2) for NON-HOMESTEAD, income-producing property, 75% of the gross rental income generated from the property.
             If Debtor obtains a modification of the mortgage, the modified payments shall be included in the Plan Payments.
             Debtor will not receive a discharge of personal liability on these claims.

 Last Four     Creditor                                          Collateral Address                                Adequate
 Digits of                                                                                                         Protection
 Acct. No.                                                                                                         Payment




                                                                  2
                       Case 8:19-bk-10423-RCT                  Doc 2      Filed 10/31/19          Page 3 of 6
Case No:
Debtor(s):   Dawn Kajkowski



   NONE      (d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506 Valuation APPLIES (Strip
             Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply to a claim secured solely by Debtor's principal
             residence. A separate motion to determine secured status or to value the collateral must be filed. Payment on
             the secured portion of the claim, estimated below, is included in the Plan Payments. Unless otherwise stated in
             Section E, the Plan Payments do not include payments for escrowed property taxes or insurance.

 Last Four      Creditor /                                               Claim           Value           Payment            Interest
 Digits of      Collateral Description/Address                           Amount                          Through            Rate
 Acct. No.                                                                                               Plan

   NONE      (e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. Debtor must file a separate
             motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory, nonpurchase money security interest
             because it impairs an exemption or under 11 U.S.C. § 506 to determine secured status and to strip a lien.

 Last Four      Creditor                                                      Collateral Description /
 Digits of                                                                    Address
 Acct. No.


   NONE      (f) Payments on Claims Secured by Real Property and/or Personal Property to Which 11 U.S.C. § 506 Valuation
             DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims listed below were either:
             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
             vehicle acquired for Debtor's personal use; or (2) incurred within one year of the petition date and secured by a
             purchase money security interest in any other thing of value. These claims will be paid in full under the Plan with
             interest at the rate stated below.

 Last Four      Creditor /                                                            Claim              Payment            Interest
 Digits of      Collateral Description/Address                                        Amount             Through            Rate
 Acct. No.                                                                                               Plan


   NONE      (g) Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan under
             11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the Plan with interest at the rate
             stated below.

 Last Four      Creditor /                                                            Claim              Payment            Interest
 Digits of      Collateral Description/Address                                        Amount             Through            Rate
 Acct. No.                                                                                               Plan

                Aarons Sales and Lease Ownership                                            $1,550.68            Pro-Rata         5.25%
                Washer/Dryer
0001            Nissan Motors Acceptance Corporation                                      $22,102.00             Pro-Rata         7.25%
                2016 Nissan Altima SR 2.5 (approx. 68,400 miles)
                Progressive Leasing                                                         $1,722.98            Pro-Rata         5.25%
                Household Goods

   NONE      (h) Claims Secured by Personal Property - Maintaining Regular Payments and Curing Arrearages, if any, Under
             11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the principal amount of the claim is paid in full through
             the Plan, Debtor will not receive a discharge of personal liability on these claims.

 Last Four      Creditor /                                                                   Regular                  Arrearage
 Digits of      Collateral Description                                                       Contractual
 Acct. No.                                                                                   Payment




                                                                    3
                       Case 8:19-bk-10423-RCT                 Doc 2      Filed 10/31/19         Page 4 of 6
Case No:
Debtor(s):   Dawn Kajkowski



   NONE      (i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via automatic debit/draft
             from Debtor's depository account and will continue to be paid directly to the creditor or lessor by Debtor outside the
             Plan via automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to
             Debtor and in rem and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
             Nothing herein is intended to terminate or abrogate Debtor's state law contract rights. Because these secured
             claims are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
             personal liability on these claims.

 Last Four      Creditor                                                    Property/Collateral
 Digits of
 Acct. No.


   NONE      (j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following collateral/property.
             The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
             personam as to any codebtor as to these creditors upon the filing of this Plan.


 Last Four      Creditor                                                    Collateral/Property
 Digits of                                                                  Description/Address
 Acct. No.


   NONE      (k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make payments to the
             following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to
             Debtor and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this Plan.
             Debtor's state law contract rights and defenses are neither terminated nor abrogated. Because these secured
             claims are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
             personal liability on these claims.

 Last Four      Creditor                                                    Collateral
 Digits of                                                                  Description/Address
 Acct. No.


            6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall disburse payments to
creditors under leases or executory contracts prior to confirmation of the Plan, as soon as practicable, if the Plan provides for
payment to creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid,
payments to creditors/lessors under the Plan shall be deemed contractually paid on time.

   NONE      (a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and Arrearages Cured
             Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the following leases/executory contracts and
             proposes the prompt cure of any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the
             lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of personal liability on these
             claims.

 Last Four      Creditor/Lessor                           Description of                           Regular           Arrearage and
 Digits of                                                Leased Property                          Contractual       Proposed Cure
 Acct. No.                                                                                         Payment




                                                                   4
                         Case 8:19-bk-10423-RCT                 Doc 2         Filed 10/31/19         Page 5 of 6
Case No:
Debtor(s):   Dawn Kajkowski


     NONE    (b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid Directly by Debtor.
             Debtor assumes the following lease/executory contract claims that are paid via automatic debit/draft from Debtor's
             depository account and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
             automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor
             and in rem and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
             Nothing herein is intended to terminate or abrogate Debtor's state law contract rights. Because these
             leases/executory contracts are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a
             discharge of personal liability on these claims.

 Last Four         Creditor/Lessor                                             Property/Collateral
 Digits of
 Acct. No.

     NONE    (c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased Property.
             Debtor rejects the following leases/executory contracts and will surrender the following leased real or personal
             property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem
             and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 Last Four         Creditor/Lessor                                             Property/Collateral to be Surrendered
 Digits of
 Acct. No.

            7. GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed claims shall receive a pro rata
share of the balance of any funds remaining after payments to the above-referenced creditors or shall otherwise be paid under a
subsequent Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than       pro rata     .

D.    GENERAL PLAN PROVISIONS:
      1.     Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such claims.

      2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of claim or other
             amount as allowed by order of the Court.

      3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate shall not vest in
             Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court orders otherwise. Property
             of the estate

             (a)      shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
             orders otherwise, or
             (b)        shall vest in Debtor upon confirmation of the Plan.
      4.     The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the proofs of
             claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay creditors with filed and
             allowed proofs of claim. An allowed proof of claim will control, unless the Court orders otherwise.

      5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The actual
             distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the Plan control prior
             to confirmation, after which time the Order Confirming Plan shall control.

      6.     Debtor shall timely file all tax returns and make all tax payments and deposits when due. (However, if Debtor is not
             required to file tax returns, Debtor shall provide the Trustee with a statement to that effect.) For each tax return that
             becomes due after the case is filed, Debtor shall provide a complete copy of the tax return, including business
             returns if Debtor owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14 days of
             filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered by the Court, Debtor shall turn
             over to the Trustee all tax refunds in addition to the Plan Payments. Debtor shall not instruct the Internal Revenue
             Service or other taxing agency to apply a refund to the following year's tax liability. Debtor shall not spend any tax
             refund without first having obtained the Trustee's consent or Court approval.




                                                                     5
                         Case 8:19-bk-10423-RCT             Doc 2       Filed 10/31/19         Page 6 of 6
Case No:
Debtor(s):   Dawn Kajkowski


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c).
      Note: Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.

      None.
                                                         CERTIFICATION
By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Model Plan adopted by this Court, and
that this Plan contains no additional or deleted wording or nonstandard provisions other than any nonstandard provisions
included in Section E.

SIGNATURE(S):

Debtor(s)
/s/ Dawn Kajkowski                                                          Date    10/21/2019
Dawn Kajkowski

                                                                            Date


Attorney for Debtor(s)
/s/ L. Jill McDonald                                                        Date    10/21/2019
L. Jill McDonald




                                                                 6
